Case 1:18-cv-00211-RDA-JFA Document 160 Filed 05/16/19 Page 1 of 5 PageID# 1727




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


 Simret Semere Tekle,
                Plaintiff,
        v.                                              Case No.: 1:18-cv-211

 Nouf bint Nayef Abdul-Aziz Al Saud and
 Mohammad bin Abdullah al Saud,
                Defendants.


            PLAINTIFF’S REPLY MEMORANDUM IN SUPPORT OF
   HER MOTION FOR A PROTECTIVE ORDER TO RELIEVE PLAINTIFF OF THE
        BURDEN OF RESPONDING TO 1,994 REQUESTS FOR ADMISSION

        Defendants ignore the authority from within this Circuit holding that the 1,994 requests

 for admission propounded here “clearly impose an undue burden.” E.g, Wigler v. Electronic

 Data Systems Corp., 108 F.R.D. 204, 205 (D. Md. 1985); Dkt 126 at 3 (citing cases). As Wigler

 explained, filing so many requests is “unjustifiable” and answering that many “in a conscientious

 and timely way would have taxed the powers of Hercules.” Indeed, Wigler considered 1,664

 requests so oppressive, that it sua sponte considered the imposition of sanctions but stopped

 short, holding “it should be clear henceforth to all counsel that the plain overkill in requesting

 admissions will be viewed with utmost disfavor.” Wigler. 108 F.R.D. at 207. If counsel and

 Plaintiff spent just two minutes on each request (including reading the request, translating the




                                                   1
Case 1:18-cv-00211-RDA-JFA Document 160 Filed 05/16/19 Page 2 of 5 PageID# 1728



 request into Tigrinya, and answering it1), answering the RFAs will take 66 hours and cost

 thousands of dollars in translation time alone.

          Defendants argue that 1,903 of the Requests are not a substantial burden because they

 involve looking at photographs and answering the same eight questions about each photograph.

 Taking the first request as an example: Defendants ask Plaintiff to admit a photograph is

 “authentic” – but these are the documents that Defendant produced, not Plaintiff’s own

 documents. While Plaintiff can easily determine that her own documents are authentic, she

 cannot easily authenticate the documents produced by Defendants. She did not take the

 photographs, she may not remember the locations or timing of the photographs, she does not

 who took them, who stored them or if anyone altered them. For that reason, the cases cited by

 Defendants are inapposite and fail to support their argument. In Sequa v. Gelmin, No. 91 Civ.

 8675, 1993 WL 350029 (S.D.NY Sept. 7, 1993), the “vast bulk” of the 1,444 requests 2 sought

 confirmation that bank statements produced by the defendants themselves reflected the reported

 transaction. That sort of Request for Admission about a party’s own documents is readily

 answered and saves both parties time and effort. Defendants’ requests are not like the requests in

 Sequa.

          Defendants did not cite a single other case in which a court permitted over 1,000

 Requests for Admission upon a single individual defendant. Defendants only other authority,

 Layne Christensen Co. v. Purolite, No. 09–2381, 2011 WL 381611, *6 (D. KS Jan. 25, 2011),


          1
           Some of the requests ask about videos, which vary in length. Defendants did not bother
 to attach any of the over 200 photographs to their requests.
          2
          It bears noting that 1,444 is still about a third fewer requests than the number served
 here and the Requests were served on corporate defendants – financial institutions – not an
 individual. In Synthes v. Globus Medical, No. 04-1235, 2006 WL 3486544 (E.D.Pa. Nov. 29,
 2006), the plaintiffs had served separate sets of requests of 126, 64, 250 and 118, for a total of
 622 – far fewer than served here -- in a complex case involving corporate defendants.

                                                   2
Case 1:18-cv-00211-RDA-JFA Document 160 Filed 05/16/19 Page 3 of 5 PageID# 1729



 involved corporate defendants and complex patent claims, and even there only 277 requests were

 served on one corporate defendant and 329 were served upon another –– over 1,500 requests

 fewer per defendant than served here. Plaintiffs have not found a case where a court denied a

 protective order when faced with the staggering number of requests served here, particularly

 where, as here, none of the requests concern the authenticity of Plaintiffs’ own documents. To

 the contrary, courts routinely grant protective orders when faced with far fewer requests,

 routinely disallowing requests for admission that run into the mere hundreds because the volume

 is abusive, unreasonable, and oppressive. Dkt 126 at 3 (citing cases). Defendants fail to even

 acknowledge this authority.

        Courts also recognize that the sheer volume of requests makes it difficult to sort the good

 from the bad. Dkt126 at 6 (citing cases); See also Fed. R. Civ. P 36, advisory committee’s notes

 to 1970 amendment. (requests to admit may be voluminous and so framed that the answer party

 finds the task of identifying what is in dispute and what is not unduly burdensome). For that

 reason, courts frequently adopt the approach proposed by Plaintiffs: that Defendants select 25

 requests to which Plaintiff must respond. Dkt126 at 6.

        Defendants argue their requests are proper, Dkt. 152 at 11, but do not address the

 objections actually served by Plaintiffs – which run hundreds of pages. It is thus premature to

 address the objections and propriety of each request.

                                          CONCLUSION

        For the above reasons, Plaintiffs’ motion for a protective order should be granted.


  Dated: May 16, 2019                                     Respectfully submitted,

                                                          /s/ Simon Sandoval-Moshenberg
  Richard F. Levy (pro hac vice)                          Simon Sandoval-Moshenberg, VSB
  Jonathan A. Langlinais (pro hac vice)                   #77110


                                                 3
Case 1:18-cv-00211-RDA-JFA Document 160 Filed 05/16/19 Page 4 of 5 PageID# 1730



  JENNER & BLOCK LLP                              Legal Aid Justice Center
  353 N. Clark Street                             6066 Leesburg Pike, Suite 520
  Chicago, IL 60654                               Falls Church, VA 22041
  (312) 923-2648                                  (703) 720-5605
  rlevy@jenner.com                                simon@justice4all.org

  Agnieszka M. Fryszman (pro hac vice)
  COHEN MILSTEIN SELLERS & TOLL PLLC
  1100 New York Avenue NW, Fifth Floor
  Washington, DC 20005
  (202) 408-4600
  afryszman@cohenmilstein.com

  Le’ake Fesseha (pro hac vice)
  LE’AKE FESSEHA LAW OFFICE
  901 S. Highland Street, Suite 312
  Arlington, VA 22204
  (703) 302-3410
  leakef@hotmail.com

  Martina E. Vandenberg (pro hac vice)
  Sarah L. Bessell (pro hac vice)
  THE HUMAN TRAFFICKING LEGAL CENTER
  1030 15th Street, NW #104B
  Washington, DC 20005
  (202) 716-8485
  mvandenberg@htlegalcenter.org

  Counsel for Plaintiff Simret Semere Tekle




                                              4
Case 1:18-cv-00211-RDA-JFA Document 160 Filed 05/16/19 Page 5 of 5 PageID# 1731




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA

 SIMRET SEMERE TEKLE,                              Case No.: 1:18-cv-211
                Plaintiff,
        v.
 NOUF BINT NAYEF ABDUL-AZIZ AL
 SAUD, MOHAMMAD BIN ABDULLAH AL
 SAUD
                Defendants.


                                 CERTIFICATE OF SERVICE

 I certify that I uploaded Plaintiff’s Reply Memorandum in Support of Her Motion for a
 Protective Order to Relieve Plaintiff of the Burden of Responding to 1,994 Requests for
 Admission to the Court’s CM/ECF system today, which will cause a Notice of Electronic Filing
 and a link to the document to be sent to all counsel of record.

 May 16, 2019

 /s/ Simon Sandoval-Moshenberg
 Simon Sandoval-Moshenberg, VSB #77110
 Legal Aid Justice Center
 6066 Leesburg Pike, Suite 520
 Falls Church, VA 22041
 (703) 720-5605
 simon@justice4all.org




                                               5
